Citation Nr: 1218759	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to September 1989. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen previously denied claims of entitlement to service connection for cervical and lumbar spine disabilities. 

In September 2010, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  

In November 2010, the Board, having found that new and material evidence had been received to reopen the claims of entitlement to service connection for cervical and lumbar spine disabilities, remanded this matter for further development.  Development has been completed and the case has been returned to the Board for appellate consideration.  

The appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The Veteran was afforded an examination for his claimed spine disabilities in December 2008.  The examiner indicated that he reviewed the claims folder, and indicated on the examination report that the Veteran reported an in-service motor vehicle accident in either 1987 or 1988 and having had spine problems ever since that time.  The examiner also noted the Veteran's report of another motor vehicle accident in 1996 when he injured his spine again.  Based on this information, review of the claims folder, and evaluation of the Veteran, the examiner opined that the Veteran's current mild degenerative disc disease of the cervical and lumbar spines were less likely related to the motor vehicle accident in 1988 during service.  He reasoned that examination after the accident was normal and the Veteran was treated for muscle sprain, and that there was no chronicity or continuation of any spine disability after service discharge until his motor vehicle accident in 1996. 

The Board finds this examination report is insufficient for several reasons.  The examiner indicated that he reviewed the claims folder in conjunction with rendering his report.  However in outlining the Veteran's relevant medical history, he only referenced the Veteran's statements as to his accidents and did not provide further details until at the end of his report when he stated that examination after the motor vehicle accident in 1988 was normal.  Furthermore, the examiner did not demonstrate that he was aware that the Veteran had been involved in another motor vehicle accident during service in September 1989.  The records reflect that the Veteran was seen for cervical muscle pain following the accident.  Aside from  treatment associated with the two motor vehicle accidents, service treatment records show that the Veteran was seen on multiple occasions for complaints related to the spine in June 1987, November 1988, May 1989, and June 1989, and the examiner did not address this fact in rendering his opinion.  Additionally, it seems that although the VA examiner noted the Veteran's assertions as to having had spine problems ever since service, it is unclear the extent to which the examiner took his contentions into account when forming his opinion.  In this regard, the Board notes that the Veteran is competent to state that he has had spine problems ever since his in-service motor vehicle accidents.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   

Accordingly, the Board finds that another examination is necessary to determine the etiology of the Veteran's current cervical and spine disabilities, specifically taking into account all of the evidence of record including the Veteran's competent statements as to having had spine pain since the in-service accidents.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Additionally, in April 2011, a VA employee spoke with the Veteran, who indicated that he had been incarcerated in the 1990's and had been treated for his spine conditions therein.  The VA employee indicated that he would send the Veteran a letter to the correct address with VA Form 4142's to obtain those incarceration records.  Although an April 2011 letter was send to the Veteran requesting that he fill out the enclosed VA Form 4142's for any private treatment, the Veteran did not return the forms.  While this case is remanded for further development, the RO/AMC should send the Veteran another letter requesting additional evidence, with accompanying VA Form 4142's, specifically identifying the incarceration records from the 1990's.  

The Board notes that in an April 2012 letter, the Veteran indicated that correspondence should be sent to a new address.  The AMC/RO should take action to ensure that all future notices/correspondence to the Veteran are sent to the most updated address of record.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran at his most updated address of record and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of records showing treatment for his cervical and lumbar spine disabilities, to specially include treatment records from his incarceration from the 1990's.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the claims file.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2011).

2. Schedule the Veteran for an examination with an examiner other than the one who provided the December 2008 VA examination to ascertain the nature and etiology of his current cervical and lumbar spine disabilities.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should state whether there is a 50 percent probability or greater that the Veteran's current cervical and/or lumbar spine disabilities is/are related to service, to include the two documented motor vehicle accidents during service. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay evidence of having had problems with his spine ever since his in-service accidents.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


